DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
The abstract of the disclosure is objected to because it uses a phrase which can be implied.  For instance, line 1 recites “Aspects of the disclosure provide methods and apparatuses …”.  Correction is required.  See MPEP § 608.01(b).

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-20 is/are rejected under 35 U.S.C. 102(a)(2) as being unpatentable by Lovitt et al. (US Patent 10,819,953).
In regards to claims 1, 10, and 15, Lovitt discloses a method for teleconference (See col. 1 lines 50-54), comprising: receiving, by processing circuitry of a first device and from a second device, a first media stream that carries a first audio, and a second media stream that carries a second audio (See col. 1 lines 54-63 and col. 17 lines 8-14); receiving, from the second device, a first audio weight for weighting the first audio and a second audio weight for weighting the second audio (See col. 1 lines 54-63 and col. 17 lines 8-14); and generating, by the processing circuitry of the first device, a mixed audio by combining a weighted first audio based on the first audio weight and a weighted second audio based on the second audio weight (See col. 1 lines 64-65 and col. 3 lines 45-55).
In regards to claim 2, Lovitt discloses the method, further comprising: playing, through a speaker associated with the first device, the mixed audio (See col. 10 lines 25-36 and col. 11 lines 33-44).
In regards to claims 3 and 16, Lovitt discloses the method, further comprising: sending customization parameters to the second device for customizing the first audio weight and the second audio weight based on the customization parameters (See col. 12 lines 13-21 and col. 12-13 lines 52-3).
In regards to claims 4, 13, and 17, Lovitt discloses the method, further comprising: receiving the first audio weight and the second audio weight that are determined by the second device based on sound intensities of the first audio and the second audio (See col. 1 lines 54-63).
In regards to claims 5, 14, and 18, Lovitt discloses the method, wherein the first audio and the second audio are overlay audios, and the method comprises: receiving the first audio weight and the second audio weight that are determined by the second device based on overlay priorities of the first audio and the second audio (See col. 1 lines 54-63 and col. 17 lines 8-14).
In regards to claims 6 and 19, Lovitt discloses the method, further comprising: receiving the first audio weight and the second audio weight that are adjusted by the second device based on a detection of an active speaker (See col. 12-13 lines 52-3).
In regards to claims 7, 12, and 20, Lovitt discloses the method, wherein the first media stream includes immersive media content, the second media stream includes overlay media content to the immersive media content, and the first audio weight is different from the second audio weight (See col. 1 lines 54-63 and col. 17 lines 8-14).
In regards to claims 8 and 11, Lovitt discloses the method, further comprising: encoding, by the processing circuitry, the mixed audio into a third media stream; and transmitting, via interface circuitry of the first device, the third media stream to a third device (See col. 3-4 lines 55-4).
In regards to claim 9, Lovitt discloses the method, further comprising: transmitting, via interface circuitry of the first device, the third media stream and a fourth media stream that includes immersive media content, the third media stream being an overlay media stream to the fourth media stream (See col. 2 lines 41-43 and col. 4 lines 6-11).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Coffman et al. (US Patent 10,992,795) teach methods and interfaces for home media control.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THJUAN KNOWLIN ADDY whose telephone number is (571)272-7486. The examiner can normally be reached 8:30AM - 5:00PM Mon-Fri.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ahmad Matar can be reached on (571) 272-7488. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THJUAN K ADDY/Primary Examiner, Art Unit 2652